 iIn the Matter of NASHVILLEBRIDGECOMPANYandINTERNATIONALBROTHERHOOD OF ELECTRICAL WORKERS, INTERNATIONAL BROTHER-HOOD OF BOILERMAKERS, IRON SHIPBUILDERS AND HELPERS OF AMER-ICA, AND INTERNATIONAL ASSOCIATIONOF MACHINISTSCase No. B-4929.-Decided May 8, 1913Mr.W. E. Norvell, Jr.,andMr. L. C. Anderson,of Nashville,Tenn., for the Company._Mr. George BlackandMr. James N. McSwiney,ofMadison, Tenn.,for the -Boilermakers.Mr. C. McMillian,of Nashville, Tenn., for the I. B. E. W.Mr. James F. LeahyandMr. Stanley O'Connor,ofNashville,Tenn., for the I. A. M. .Mr. W. W. Webb,of Nashville, Tenn., for the Iron Workers.Mr. Louis Cokin,of counsel to the Board.DECISIONAND"DIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon joint petition duly -filed by International Brotherhood ofElectricalWorkers, International Brotherhood of Boilermakers, IronShipbuilders and Helpers of America, and International Associationof Machinists, herein collectively called the Unions,' alleging that aquestion affecting commerce had arisen concerning the representationof employees of Nashville Bridge Company, Nashville, Tennessee,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing, upon due notice, before Ralph L.Wiggins, Trial Examiner. 'Said hearing was held at Nashville,Tennessee, on February 22, 1943.The Company and the Unionsappeared and participated in the hearing.2All parties were afforded'The Unions are sometimes referred" to. herein singularly, as the I. B. E.W., the Boiler-makers, and the I A. M, respectively2Although International Association of Bridge, Structural and Ornamental Iron Workersof America,herein called the Iron,Workers, was served with notice of hearing,it did notappear.-49 N. L.R. B., No. 91.'629t I630DECISIONS OF NATIONAL LABOR RELATIONS BOARDfull opportunity to be heard, to examine and, cross-examine witnesses,and to introduce evidence bearing on the- issues.The Trial Exam-iner's rulings made at the hearings,, are free from prejudicial errorand are hereby affirmed.On March 11, 1943, the Board issued a Decision and Order 3 direct-ing that the petition be dismissed.Thereafter, the I. A. M., theI.B. E. W., and the Boilermakers filed motions requesting that theBoard reconsider its Decision and Order and modify, same. Pursuant,to an order of the Board dated March 29, 1943, a further hearing, wasthereafter held, after due notice, at Nashville, Tennessee,, on April 8,1943, before T. Lowry Whittaker, Trial Examiner. The Company,the Unions, and the Iron Workers appeared, participated, and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the further hearing are free from preju-dicial error and are hereby affirmed.The Board hereby orders that they Decision and Order of March11, 1943, be, and the same hereby is; set aside and vacated.Upon the -entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYNashville Bridge Company is a Delaware corporation with its prin-cipal place of business at Nashville, Tennessee, where it is engagedin the manufacture of steel barges for the United States Army andpatrol craft for the United_ States Navy.During 1942 the Companyused approximately 1,200 tons of steel monthly, all of which wasshipped to it from points outside 'the State of Tennessee.Duringthe same year the Company manufactured approximately 10,000 tonsof steel barges and patrol craft for the United States Army andNavy.The Company .admits that it is engaged in commerce withinthe meaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDInternational Brotherhood of ElectricalWorkers, InternationalBrotherhood of Boilermakers; Iron Shipbuilders and Helpers ofAmerica, International Association of Machinists, and InternationalAssociation of Bridge, Structural, and Ornamental Iron Workers arelabor organizations affiliated with the American Federation of Labor,admitting to membership employees of the Company.' 48 N. L. R. B., No. 1. NASHVILLE BRIDGE COMPANYIII.THEQUESTION CONCERNINGREPRESENTATION631On March 5, 1941, the Company entered into an exclusive jointcontract with the Iron Workers and the I. A. M. On January 21,1943, the Unions requested recognition from the Company as exclu-sive bargaining representative.The Company refused recognitionupon the ground that it had a contract with the I. A. M. and the IronWorkers which did not expire until March 5,1944.The contract between the Company and the I. A. M. and the IronWorkers contains, the following provision :This agreement and the provision contained herein shall bein force and effect for and during the term of one year fromdate hereof and that unless notice of change is given not less'than sixty (60) days prior to that date of such expiration of thisagreement by either party to the other, the agreement shall auto-matically renew itself from year to year after such expiration ofthis agreement, or until a new agreement is, mutually agreed toby the parties hereto mentioned.The Company contends that the contract constitutes a bar to thepresent proceeding, inasmuch as it was automatically renewed onJanuary 5, 1943.,The evidence introduced at the hearing indicates that the IronWorkers has not functioned under the terms of the contract since atleastMay 8, 1942, and that it has had no dues-paying members sincethat time.A representative of the Iron Workers testified at the re-opened hearing that the Iron Workers has no interest among the em-ployees of the Company and that, in'the event the Board directs anelection, it does not desire to appear on the ballot.It is clear that on January 5, 1943, the date upon which the contractallegedly renewed itself, the Iron Workers had no membership amongthe employees of the Company, and that the Iron Workers was notfunctioning at the Company's plant.This case does not involve a.contest between rival labor organizations competing for the right torepresent the employees.The Iron Workers is dormant at the Com-pany's plant, and a substantial number of employees now desire to berepresented by the Union.4We find, therefore, that the contract be-tween the I. A. M. and the Iron Workers and the Company does notconstitute a bar to an election.We find that a question affecting commerce has arisen concerning therepresentation of- employees of the Company, within the meaning ofSection 9 (c), and Section 2 (6) and (7) of the Act.4 A statement of a Field Examiner of the Board,introduced into evidence at the hear-ing, shows that the'Unions presented 454 authorization cards or dues-ledger cards bearingthe names of persons who appear on the Company's pay roll of January 22, 1943. Thereare 860 employees in the appropriate unit.- 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE APPROPRIATE UNITThe Unions,urge that, all employees at the Nashville plant of theCompany, excluding office, clerical, -and supervisory employees, watch-men, guards, timekeepers, engineers, draftsmen, and technical em-ployees, constitute an appropriate unit.The Company took no positionwith respect to the unit.The unit urged by the Unions is substantiallythe same as that covered by the contract between the I. A. M. and theIron Workers.and the Company.We find that all employees at the Nashville plant of the Company,excluding office, clerical, and supevisory employees, watchmen, guards,timekeepers, engineers, draftsmen, and technical employees, constitutea unit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the Act.V. THE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by, secret ballot amongthe employees in the appropriate unit who-were employed during thepay-roll period immediately preceding the date ,of the Direction ofElection herein, subject to the limitations and additions set forth. inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor, RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTEDthat, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Nashville BridgeCompany, Nashville, Tennessee, an election by secret ballot shall- beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Tenth Region, acting in this matteras agent,for the National Labor Relations Board, and subject to Article III,-Section 10, of said Rules and Regulations, among the employees in theunit found appropriate in Section IV, above, who were employed dur-,ing the pay-roll period immediately preceding the date of this Direc-tion, including any such employees who did not work during saidpay-roll period because they were ill or on vacation or temporarily laid .off, and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding any whohave since quit or been discharged for cause, to determine whetheror not, they desire to, be represented jointly by International,Brother=hood of ElectricalWorkers, International Brotherhood of Boiler-makers- Iron Shipbuilders and Helpers of America,, and InternationalAssociation of Machinists, for the purposes of collective bargaining.